—In an action to recover a finder’s fee in connection with the leasing of certain real property, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (Ponterio, J.), dated February 1, 2000, which, after a nonjury trial, is in favor of the defendants and against him dismissing the complaint. The plaintiff’s notice of appeal from a decision of the same court dated May 3, 1999, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the subject real property was a dominant feature of the transaction at issue. The plaintiff, who did not have a real estate broker’s license, was therefore barred from collecting a fee for his endeavors, which were in the nature of brokerage services (see, *630Real Property Law § 440 [1], [3]; §§ 442-a, 442-d; G.C. Fortune Mgt. Co. v Stockade Mobile Home Park, 246 AD2d 739; Eaton Assocs. v Highland Broadcasting Corp., 81 AD2d 603; Sorice v DuBois, 25 AD2d 521). O’Brien, J. P., Friedmann, Florio and Schmidt, JJ., concur. [See, 180 Misc 2d 956.]